601 F.2d 216
Wallace E. HENSLEY, Plaintiff-Appellant,v.Joseph A. CALIFANO, Jr., Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 79-1270Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 23, 1979.

Thomas F. Condon, Pensacola, Fla., for plaintiff-appellant.
Emory O. Williams, Jr., Asst. U. S. Atty., Pensacola, Fla., Alan M. Grochal, Baltimore, Md., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before CLARK, GEE and HILL, Circuit Judges.
PER CURIAM:


1
This is an attempted appeal from administrative denial of a Social Security disability claim on grounds of res judicata.  The Secretary also refused to reopen earlier claims.  Such refusals to reopen and determinations that a claim is res judicata are not reviewable.  Matos v. Secretary of H.E.W., 581 F.2d 282 (1st Cir. 1978).  The court below correctly dismissed for want of jurisdiction.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I